                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

UNITED STATES OF AMERICA                    :
                                            :
                v.                          :      No. 5:19-cr-00358-001
                                            :
JASON MUZZICATO                             :
USMS: 77261-066                             :      October 30, 2019


                              AMENDED NOTICE OF TRIAL

        TAKE NOTICE that JURY SELECTION in the above case has been set for
MONDAY, December 9, 2019, 2019 at 9:00 A.M. before the Honorable Joseph F. Leeson, Jr.
at the James A. Byrne U.S. Courthouse, 601 Market Street, Philadelphia, Pennsylvania 19101.
The SECOND and ALL subsequent days of TRIAL will be held at the Edward N. Cahn
Courthouse & Federal Building, Courtroom C, Third Floor, 504 West Hamilton Street,
Allentown, Pennsylvania 18101.

DEFENDANT IS DIRECTED TO REPORT TO THE COURTROOM ON THE DATE
AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

       If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.


                                             /s/Christine C. Stein
                                            Christine C. Stein
                                            Acting Deputy Clerk to Judge Leeson
                                            (610) 776-6118


[NO] INTERPRETER REQUIRED -
[YES] THIS PROCEEDING HAS BEEN RESCHEDULED FROM: November 4, 2019


Served on     John M. Gallagher, AUSA
              John J. Waldron, Esquire
              Jason Muzzicato, Defendant
              U.S. Marshal
              Probation Office
              Pretrial Services
              Crystal Wardlaw
